       Case 8-19-71407-las            Doc 38      Filed 01/08/20   Entered 01/08/20 15:29:18




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------X
In re:                                                       Case No.: 8-19-71407-las

NEDRA K. AMBROSE,                                             Chapter 7

                          Debtor.                             ORDER COMPELLING DEBTOR
                                                              TO COMPLY WITH TRUSTEE’S
                                                              REQUESTS FOR DOCUMENTS
                                                              AND INFORMATION
------------------------------------------------------X
         UPON, the Amended Notice of Motion, dated November 12, 2019, the Application of

the Trustee seeking an order: (i) compelling production of requested information and documents;

and (ii) directing the Debtor to reimburse the Trustee for the costs and expenses incurred in

bringing the motion, dated November 12, 2019, and the amended affidavit of service, sworn to

November 13, 2019 (the “Motion”); and no opposition having been filed; and the Motion having

come on before the Court for a hearing on January 7, 2020; and the Trustee, by his attorneys,

Pryor & Mandelup, L.L.P., by A. Scott Mandelup, Esq., having appeared in support of the

Motion; and Debtor having appeared by her attorneys, Kushner & Associates, P.C., by Todd S.

Kushner, Esq. and having consented to the relief sought in the Motion; and after due deliberation

and for good cause shown, the Court having determined the Motion as provided below; it is

hereby

         ORDERED, that the Motion is granted to the extent provided herein; and it is further

         ORDERED, that Debtor is directed to provide to counsel for the Trustee all documents

and information requested by the Trustee in the Trustee’s e-mails dated October 2, 2019, October

4, 2019, and October 15, 2019, and in the Trustee’s letter to counsel for Debtor, dated October

28, 2019, within ten (10) days after entry of this Order; and it is further
      Case 8-19-71407-las        Doc 38     Filed 01/08/20   Entered 01/08/20 15:29:18




       ORDERED, that Debtor and her counsel, and counsel for the Trustee shall appear before

the Court on ______________, 2020 at 10:00 a.m. for conference to determine Debtor’s

compliance with this Order; and it is further

       ORDERED, that the Trustee’s right to seek attorneys’ fees and sanctions for Debtor’s

failure to produce the documents and information requested by the Trustee and or Debtor’s

failure to comply with this Order hereby is reserved.
